STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 19th day of November, 2014, by and among the entities listed as Buyer(s) on
the signature page and Schedule B attached hereto (collectively the “Buyers”,
and each individually a “Buyer”) and the persons listed as Sellers on the
signature page and Schedule A attached hereto (collectively the “Sellers,” and
each individually a “Seller”).







RECITALS:




This Agreement sets forth the terms and conditions upon which Sellers are
selling to the Buyers and the Buyers are purchasing from the Sellers 2,308,343
(the “Shares”), representing approximately 78.3% of the issued and outstanding
common stock of Hotel Outsource Management International, Inc., a Delaware
corporation (the “Company”).   




NOW THEREFORE, in Consideration of the mutual agreements contained herein, the
parties hereby agree as follows:







I.  SALE OF THE SHARES




1.01

Shares being Sold.  Subject to the terms and conditions of this Agreement, the
Sellers are selling and transferring the Shares to the Buyers at the closing
provided for in Section 1.05 hereof (the “Closing”), free and clear of all
liens, charges, or encumbrances of whatsoever nature.




1.02   Escrow Agent.  Parties   hereto   agree   that  the Seller’s law firm of
Schonfeld & Weinstein, LLP (the “Escrow Agent”) located at 80 Wall Street, Suite
815, New York, New York 10005 shall act as the Escrow Agent for the transfer of
the Funds and the Shares pursuant to the terms of the Escrow Agreement attached
hereto as Exhibit A.  




1.03

Consideration.  An aggregate total of $340,000 shall be due and payable under
the terms of this Agreement in conjunction with purchase of the Shares as well
as for the payment of certain consultants.  Prior to the date of execution of
this Agreement, at the time of execution of a letter of intent between the
parties relating to the transaction described herein, the Buyers deposited the
sum of U.S. $40,000 to the account of the Escrow Agent to be held pursuant to
the terms of the Escrow Agreement attached hereto as Exhibit A.  The parties
hereby acknowledge that prior to the execution of this Agreement, Buyer
authorized the Escrow Agent to release $5,000 out of the initial $40,000 earnest
money deposit to Sellers solely for the purpose of use by Sellers for payment of
costs incurred by the Company in conjunction with preparation of the Company’s
report on Form 10-Q for the period ended September 30, 2014. Buyer has agreed
that it will pay $2,500 toward the cost of the Form 10-Q, so upon Closing, Buyer
shall wire an additional $2,500 to Seller to cover said payment.  Upon Closing,
Buyer will wire an additional $50,000 to Escrow Agent. In the event the
transaction does not close, and





1







--------------------------------------------------------------------------------

provided that the failure to close is not the result of a default by Sellers
under this Agreement and/or any of the representations or warranties herein, the
$5,000 released from escrow shall be treated as non-refundable earnest money and
be forfeited by Buyer.  Within 5 business days of signing of this Agreement,
Buyers shall deposit the additional sum of U.S. $160,000 to the account of the
Escrow Agent to be held pursuant to the terms of the Escrow Agreement attached
hereto as Exhibit A, so that the total amount to be held by Escrow Agent shall
be $200,000.  Prior to Closing, Buyers shall deposit an additional sum of
$60,000 with Frascona, Joiner, Goodman and Greenstein, P.C., counsel for the
Buyers, of which $50,000 shall be deposited with the Escrow Agent at the time of
Closing.  The remaining $80,000 due and payable under the terms of this
Agreement shall be held and dispersed by Fullsino Investments Limited, a
consultant to the transaction, to cover certain consultancy and professional
fees in relation to the transaction contemplated herein.




1.04

Delivery of Shares.   Prior to Closing, the Sellers shall deliver to the Escrow
Agent named in Section 1.02 certificates representing the Shares, duly endorsed
in blank and otherwise in form acceptable for transfer on the books of the
Company or accompanied by stock powers signed in blank with medallion signature
guarantees.   




1.05

Closing.  The Closing of the transactions provided for herein shall take place
within five (5) business days following filing by the Company, in accordance
with the provisions of Section 5.01(e) hereof, of its report on Form 10-Q for
the quarterly period ended September 30, 2014, or at such other date and time as
the parties may mutually agree in writing.  If Closing does not take place on or
before December 1, 2014, this Agreement shall be null and void and all remaining
escrowed funds shall be returned to the Buyer and all escrowed Shares shall be
returned to the Seller unless the Closing is extended by the parties, in
writing.  However, if the Company has filed its report on Form 10-Q for the
quarter ending September 30, 2014 in a timely manner on or before November 14,
2014, or November 19, 2014 if a timely Notification of Late Filing on Form
12b-25 has been filed by the Company, and the Closing has not taken place within
five (5) business days following such filing, and the parties have not agreed in
writing to extend the date of Closing, provided Sellers are not in default under
this Agreement and/or any of the representations or warranties herein, then
Sellers and Buyers hereby agree that Escrow Agent shall be authorized to release
to Sellers the remaining balance of the funds then held by the Escrow Agent
($200,000), as well as the escrowed Shares.  Alternatively, in the event the
Company fails to file its report on Form 10-Q for the quarter ending September
30, 2014 in a timely manner on or before November 14, 2014, or November 19, 2014
if a timely Notification of Late Filing on Form 12b-25 has been filed by the
Company, then the Buyer in the Buyer’s sole subjective discretion may elect to
terminate this Agreement, in which case the remaining balance of the funds then
held by the  Escrow Agent shall be returned to the Buyer and the escrowed Shares
shall be returned to the Seller, or Buyer may elect to continue with the
transaction contemplated herein. These provisions are included in the Escrow
Agreement, as well.

  

1.06

Delivery of Share Certificates.  At the Closing, the Escrow Agent shall deliver
to the Buyers certificates representing the Shares, endorsed in blank and
otherwise in





2







--------------------------------------------------------------------------------

form acceptable for transfer on the books of the Company, or accompanied by
stock powers signed in blank with medallion signature guarantees.




1.07

Payments/Deliveries at Closing. At the Closing, Sellers shall deliver to the
Escrow Agent and to Buyer copies of invoices for legal and accounting fees, and
other bona fide costs and expenses incurred by the Company in conjunction with
preparation and filing of its  report on Form 10-Q for the period ended
September 30, 2014.  For all amounts over $5,000, Buyer and Seller shall split
the bona fide fees, costs and expenses related to the 10Q evenly between them,
up to a maximum cost of $10,000, so in no event shall Buyer be responsible for
paying more than $2,500 toward the costs related to the 10-Q.  Seller estimates
that the total costs of the 10Q total $10,500.  As a result, Buyer has agreed to
wire $2,500 to Seller at the Closing.  The Escrow Agent shall disburse any funds
deposited by Buyer for payment of fees, costs and expenses for direct payment of
those items, and shall disburse the remaining balance of funds from escrow to
the persons and in the amounts shown on schedule 1.07.  The Buyer shall wire an
additional $50,000 to Escrow Agent at the Closing. The remaining $80,000 shall
be held and dispersed by Fullsino Investments Limited, a consultant to the
transaction, to cover certain consultancy and professional fees in relation to
the transaction contemplated herein.







II.  REPRESENTATIONS AND WARRANTIES OF SELLERS.




The Sellers hereby represent and warrant as follows:




2.01

Organization, Capitalization, etc.




(a)

The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware, and is qualified in no other
state.




(b)

As of the date of execution of this Agreement, the authorized capital stock of
the Company consists of 200,000,000 shares of $0.001 par value common stock of
which 2,949,484 shares are issued and outstanding, and 5,000,000 shares of
$0.001 par value preferred stock, of which 0 shares are issued and outstanding.
 The Shares owned by the Sellers are free and clear of any liens, claims,
options, charges, or encumbrances of whatsoever nature.  The Sellers have the
unqualified right to sell, assign, and deliver the Shares and, upon consummation
of the transactions contemplated by this Agreement, the Buyers will acquire good
and valid title to the Shares, free and clear of all liens, claims, options,
charges, and encumbrances of whatsoever nature. Except as otherwise provided
herein, there are no outstanding options or other agreements of any nature
whatsoever relating to the issuance by the Company of any shares of its capital
stock.




(c)

Copies of the Company’s Articles of Incorporation and its By-laws have been
provided to the Buyers.  Such copies of the Articles of Incorporation and
By-laws (or similar governing documents) of the Company, and all amendments to
each as provided are true, correct and complete.  The minute books of the
Company as forwarded to the Buyers contain true, correct and complete records of
all meetings and consents in lieu of meetings of its Board of





3







--------------------------------------------------------------------------------

Directors (and any committees thereof), or similar governing bodies.  The stock
books of the Company as forwarded to the Buyers are true, correct and complete.




2.02

Authority; No Violation.  The execution and delivery of this Agreement by the
Sellers, and the consummation by Sellers of the transactions contemplated hereby
have been duly authorized.  To the best knowledge of Sellers, neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will constitute a violation or default under
any term or provision of the Certificate of Incorporation or bylaws of the
Company, or of any contract, commitment, indenture, other agreement or
restriction of any kind or character to which the Company or the Sellers are a
party or by which the Company or the Sellers are bound.




2.03

No Liabilities.  The Company will have no outstanding debts or liabilities as of
Closing except for liabilities of $11,887.85 identified on Schedule 2.03
attached hereto which are related to the closing of the Company’s European
subsidiary, which shall be paid with the proceeds from the Closing.  




2.04

Absence of Certain Changes.  To the best knowledge of the Sellers, as of the
date of Closing, the Company will not have:




(a)

Suffered any material adverse change in financial condition, assets,
liabilities, business, or prospects;




(b)

Incurred any obligations or liabilities (whether absolute, accrued, contingent,
or otherwise) which it either has not previously satisfied or will not satisfy
at or before Closing;




(c)

Declared, paid, or set aside for payment to its stockholders any dividend or
other distribution in respect of its capital stock or redeemed or purchased or
otherwise acquired any of its capital stock or any options relating thereto or
agreed to take any such action; or




(d)

Made any material change in any method of accounting or accounting practice.




2.05

Litigation.  To the best knowledge of the Sellers, there are no actions,
proceedings, or investigations pending or, to the knowledge of the Sellers,
threatened against the Company, and neither the Company nor the Sellers knows or
has any reason to know of any basis for any such action, proceedings, or
investigation.  There is no event or condition of any kind or character
pertaining to the business, assets, or prospects of the Company that may
materially and adversely affect such business, assets or prospects.




2.06

SEC Documents and Financial Statements.  The Sellers hereby make reference to
the documents filed with the United States Securities and Exchange Commission
(the “SEC”), as posted on the SEC’s website, www.sec.gov  under the Company’s
name, and to





4







--------------------------------------------------------------------------------

the Company’s report on Form 10-Q for the quarterly period ended September 30,
2014, to be filed with the SEC following execution of this Agreement and prior
to Closing hereunder (collectively, the “SEC Documents”).  The SEC Documents
constitute all of the documents and reports that the Company was required to
file with the SEC pursuant to the Securities Act of 1933, as amended
(“Securities Act”), and the Securities Exchange Act of 1934, as amended
(“Exchange Act”), and the rules and regulations promulgated thereunder by the
SEC.  All the Company Existing Financial Statements included in the Company’s
annual and quarterly reports filed as part of the SEC Documents (all such
statements being referred to collectively as the “Company Existing Financial
Statements”), together with the notes thereto, have been prepared, or will be
prepared, in accordance with U.S. generally accepted accounting principles
applied on a basis consistent throughout all periods presented.  These Company
Existing Financial Statements present fairly the financial position of the
Company as of the dates and for the periods indicated.  The books of account and
other financial records of the Company have been maintained in accordance with
good business practices.

 

2.07

Tax Returns.  To the best knowledge and belief of the Sellers, the Company has
duly filed all tax reports and returns required to be filed by it and has fully
paid all taxes and other charges claimed to be due from it by federal, state, or
local taxing authorities (including without limitation those due in respect of
its properties, income, franchises, licenses, sales, and payrolls); there are no
liens upon any of the Company's property or assets; there are not now any
pending questions relating to, or claims asserted for, taxes or assessments
asserted against the Company.




2.08

Quotation.  The Company’s Common Stock is currently listed for quotation on the
OTCQB under the symbol HOUM, and the Company has not received any notices that
its Common Stock will not be eligible for quotation on the OTCQB.

2.09

Full Disclosure.  The Company and Sellers have provided the Buyers with full
disclosure of all material information known to them regarding the Company and
the Shares. No representation or warranty by the Sellers contained in this
Agreement, and no statement contained in any instrument, list, certificate, or
writing furnished to the Buyers pursuant to the provisions hereof or in
connection with the transaction contemplated hereby, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading or
necessary in order to provide a prospective purchaser of the business of the
Company with proper information as to the Company and its affairs.




2.10

Schedules.   All lists or other statements, information or documents set forth
in, or attached to any Schedule provided pursuant to this Agreement or delivered
hereunder shall be deemed to be representations and warranties by the Sellers
with the same force and effect as if such lists, statements, information and
documents were set forth herein.




2.11 Representations and Warranties.  The representations and warranties of the
Sellers included in this Agreement and any list, statement, document or
information set forth in, attached to any Schedule provided pursuant to this
Agreement, or delivered hereunder, are true and complete in all material
respects and do not contain any untrue statement of a material fact





5







--------------------------------------------------------------------------------

or omit to state a material fact required to be stated herein or therein or
necessary to make the statements contained herein or therein not misleading,
under the circumstance under which they were made, and shall survive after the
Closing as set forth herein.




III.  REPRESENTATIONS AND WARRANTIES OF THE BUYER




The Buyer hereby represents and warrants as follows:




3.01

Authority; No Violation.    The execution and delivery of this Agreement by
Buyer and the consummation of the transactions contemplated hereby by Buyer have
been duly authorized.  Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will constitute a
violation or default under any term or provision of any contract, commitment,
indenture, other agreement or restriction of any kind or character to which the
Buyer is a or by which the Buyer is bound.




3.02

Representations Regarding the Acquisition of the Shares.




(a)

The Buyer understands that the Shares constitute restricted securities as that
term is defined in Rule 144 under the Securities Act of 1933 and that such
Shares may not be sold or transferred in the absence of a registration statement
or an available exemption from registration;




(b)

The Buyer understands the speculative nature and risks of investments associated
with the Company and confirms that it is able to bear the risk of the
investment, and that there is currently only a limited public market for the
Shares of the Company and that there is no assurance that an active public
market will be established or maintained for the Shares of the Company.




(c)

Neither the Company nor the Sellers is under an obligation to register or seek
an exemption under any federal and/or state securities acts for any sale or
transfer of the Shares by the Buyer, and Buyer is solely responsible for
determining the status, in its hands, of the Shares acquired in the transaction
and the availability, if required, of exemptions from registration for purposes
of resale or transfer of the Shares and Notes.  Buyer is able to fend for itself
and can bear the economic risk of its investment, and Buyer acknowledges that
the future success of the Company will depend on Buyers’ business and Buyers’
management and not on the current management of the Company.




(d)

 The Buyer has had the opportunity to ask questions of the Company and the
Sellers and receive additional information from the Company to the extent that
the Company possessed such information, or could acquire it without unreasonable
effort or expense necessary to evaluate the merits and risks of any investment
in the Company.  Further, the Buyer has been given:  (1) all material books and
records of the Company; (2) all material contracts and documents relating to the
proposed transaction; and (3) an opportunity to question the appropriate
executive officers of the Company and each of the individuals comprising the
Sellers.





6







--------------------------------------------------------------------------------




(e)

Buyer has sufficient knowledge and experience in financial and business matters,
and is sufficiently familiar with investments of the type represented by the
Shares, including familiarity with previous private and public purchases of
speculative and restricted securities, that they are capable of evaluating the
merits and risks associated with purchase of the Shares.




(f)

Buyer is aware that the remaining issued and outstanding shares of the Company,
which are not being purchased in this transaction, are owned by multiple other
shareholders, who will all continue to have the rights associated with their
shares, even after Closing.




IV. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.




4.01

Survival of Representations.  All representations, warranties, and agreements
made by any party in this Agreement or pursuant hereto shall survive the
execution and delivery hereof.




4.02

Indemnification by Sellers.  The Sellers hereby agree to indemnify the Buyer and
the Escrow Agent and hold Buyer and Escrow Agent harmless from and in respect of
any assessment, loss, damage, liability, cost, and expense (including, without
limitation, interest, penalties, and reasonable attorneys' fees), imposed upon
or incurred by the Buyer or Escrow Agent resulting from a knowing, or
deliberate, or grossly negligent material breach of any agreement,
representation, or warranty by the Sellers, including, but not limited to, any
undisclosed liabilities or obligations of the Company, known by Sellers, as
described in Section 2.03and 2.07 of this Agreement.  Assertion by the Buyer of
its right to indemnification under this Section 4.02 shall not preclude the
assertion by the Buyer of any other rights or the seeking of any other remedies
against the Company or the Sellers.  The indemnification provided under this
Section 4.02 shall survive the Closing of the transactions covered by this
Agreement.  




4.03

Indemnification by Buyers.  The Buyer hereby agrees to indemnify the Sellers,
the Company and Escrow Agent, and hold them harmless from and in respect of any
assessment, loss, damage, liability, cost, and expense (including, without
limitation, interest, penalties, and reasonable attorneys' fees), imposed upon
or incurred by the Sellers resulting from a knowing, or deliberate, or grossly
negligent material breach of any agreement, representation, or warranty of the
Buyer contained herein.  The indemnification provided under this Section 4.03
shall survive the Closing of the transactions covered by this Agreement.  







V.  ADDITIONAL CONDITIONS TO CLOSING




5.01

Obligation of Buyer to Close.  Buyer shall not be obligated to close this
transaction unless:








7







--------------------------------------------------------------------------------



(a)

Buyer is satisfied, following reasonable investigation, that all of the
representations of the Sellers as of the date of execution of this Agreement and
as of the date of Closing are true and correct.




(b)

Sellers shall have delivered the share certificates to the Escrow Agent in
accordance with Section 1.06 hereof.




(c)

On or before the Closing Date, the Seller shall have caused all Company
liabilities to have been paid, transferred, or assumed except for liabilities of
$11,887.85 (9,579 Euros) identified on Schedule 2.03 attached hereto which are
related to the closing of a European subsidiary, which shall be paid immediately
following the Closing out of the Consideration.  As part of Closing the
$11,887.85 (9,579 Euros) necessary satisfy the liabilities identified on
Schedule 2.03 shall be held by the Escrow Agent and shall be paid directly by
the Escrow Agent to the parties identified on Schedule 2.03 to satisfy such
liabilities.  Upon payment of such liabilities, the Company shall deliver to the
Buyer documentation reasonably acceptable to the Buyer identifying that all such
liabilities have been paid in full.    




(v)

There have been no changes in the Company's business or capitalization between
the date of signing this Agreement and the date of Closing.




(e)

Prior to the Closing, the Company shall have completed the filing of its report
on Form 10-Q for the quarterly period ended September 30, 2014, and shall have
provided Buyer with satisfactory evidence that all fees and costs incurred by
the Company and/or Sellers for purposes of completing such filing have been
paid.  By execution of this Agreement, Buyer hereby agrees in conjunction with
Closing hereunder, to pay or reimburse the Sellers for up to $2,500 of the fees
and costs incurred by the Company and/or Sellers in conjunction with completion
of the 10-Q filing described in the immediately preceding sentence.  Such
payment or reimbursement by the Buyer shall be separate from, and in addition
to, payment by Buyer of the consideration described in Section 1.03 hereof, but
shall be delivered simultaneously, at the closing  

  

(f)

Effective as of the Closing Date, or such later date as agreed to between the
Buyers and Sellers: (i) the Sellers will cause the Company’s officers to resign
and be duly replaced by the Buyer’s designees; (ii) Kok Seng Yeap Eddy shall be
appointed a director of the Company and (ii) after compliance with Rule 14F-1,
if required, or such other provisions of the Exchange Act as may be applicable,
if any, the Sellers will cause the Company’s sole director to resign and be duly
replaced  by Buyers’ director designees with such resignation from his position
as a director becoming effective after compliance with Rule 14F-1 or such other
applicable rules.

(g)

The Sellers shall have provided Buyer with a Certificate of Good Standing of the
Company from the State of Delaware; and  

(h)

Between the date hereof and the Closing date, Sellers will promptly advise Buyer
in writing of any fact which, if existing or known at the date hereof,





8







--------------------------------------------------------------------------------

would have been required to be set forth herein or disclosed pursuant to this
Agreement, or which would represent a material fact the disclosure of which
would be relevant to the Buyer.




(i)

However, notwithstanding any of the other conditions in in this section, Buyers
agree and acknowledge that in the event the Company has filed its report on Form
10-Q for the quarter ending September 30, 2014 in a timely manner on or before
November 14, 2014, or November 19, 2014 if a timely Notification of Late Filing
on Form 12b-25 has been filed by the Company, and Buyers do not close this
transaction within five (5) business days of the Company filing its 10-Q for the
quarter ended September 30, 2014 as contemplated herein, and provided Sellers
are not in default under this Agreement and/or any of the representations or
warranties herein, then Escrow Agent is authorized to release all escrowed funds
and escrowed Shares to Seller, and Buyer shall hold Escrow Agent harmless from
any liability with regard to the release of such escrowed funds.




5.02

Obligation of Sellers to Close.  Sellers shall not be obligated to close this
transaction unless:




(a)

Buyer agrees to use funds currently held in escrow with the Escrow Agent to pay
those liabilities stated in Section 1.07; and

(b)

Sellers are satisfied, following reasonable investigation, that all of the
representations of Buyer related to any change in the Company between the date
of this Agreement and Closing are true and correct;

(c)

Buyer has wired an additional $50,000 to Escrow Agent.  







VI.   TERMINATION




6.01

Termination.   This Agreement may be terminated:




(a)

At any time before, or at, Closing by written notice of the Buyer;

(b)

Prior to the Closing by any Party at any time if any provision (including, but
not limited to, the representations and warranties) of this Agreement that is
applicable to or required to be performed by the other Party shall be materially
untrue or shall become incapable of being accomplished or if any conditions set
forth in Article V hereof have not been fully satisfied as of the Closing Date.

(c)

However, both parties acknowledge and agree that, if the Company has filed its
report on Form 10-Q for the quarter ending September 30, 2014 in a timely manner
on or before November 14, 2014, or November 19, 2014 if a timely Notification of
Late Filing on Form 12b-25 has been filed by the Company, and the Closing has
not taken place within five (5) business days following such filing, and the
parties have not agreed in writing to extend the date of Closing, and provided
Sellers are not in default under this Agreement and/or any of the
representations or warranties herein, then Sellers and Buyers hereby agree that
Escrow Agent shall be authorized to release to Sellers the remaining balance of
funds then held by the Escrow Agent as well as the escrowed Shares.
 Alternatively, in the event the Company fails to file its report on





9







--------------------------------------------------------------------------------

Form 10-Q for the quarter ending September 30, 2014 in a timely manner on or
before November 14, 2014, or November 19, 2014 if a timely Notification of Late
Filing on Form 12b-25 has been filed by the Company, then the Buyer in the
Buyer’s sole discretion may elect to terminate this Agreement, in which case the
remaining balance of funds then held by the Escrow Agent shall be returned to
the Buyer and the escrowed Shares shall be returned to the Seller.

ARTICLE VII.  MISCELLANEOUS

7.01

Expenses.  Except as otherwise specifically set forth herein, each of the
parties shall bear their own expenses incurred in conjunction with the Closing
hereunder.   




7.02

Further Assurances.  From time to time, at the request of the Buyer and without
further consideration, the Sellers shall execute and transfer such documents and
take such action as the Buyer may reasonably request in order to effectively
consummate the transactions herein contemplated at the cost of Buyer.




7.03

Parties in Interest.  All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of, and shall be enforceable by the
heirs, beneficiaries, representatives, successors, and assigns of the parties
hereto.




7.04

Prior Agreements; Amendments.  This Agreement supersedes all prior agreements
and understandings between the parties with respect to the subject matter
hereof.  This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.




7.05

Headings.  The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretations of this Agreement.




7.06

Confidentiality.  Each party hereby agrees that all information provided by the
other party and identified as "confidential" will be treated as such, and the
receiving party shall not make any use of such information other than with
respect to this Agreement.  If the Agreement shall be terminated, each party
shall return to the other all such confidential information in their possession,
or will certify to the other party that all of such confidential information
that has not been returned has been destroyed.




7.07

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
mailed (registered or certified mail, postage prepaid, return receipt requested)
to the parties at their address specified herein, with a copy sent as follows:




If to the Sellers:

Andrea Weinstein, Esq.

Schonfeld & Weinstein, LLP

80 Wall Street, Suite 815

New York, New York  10005








10







--------------------------------------------------------------------------------

With a copy to:

Avraham Bahry

1 Gan HaShikmim Street, Savyon 5690500, Israel




If to the Buyer:

RichCorp Holdings Limited

c/o  Mr. Eddy Kok

Brumby Centre, Lot 42,

Jalan Muhibbah, 87000,

Labuan F.T.

Malaysia




7.08

Effect.  In the event any portion of this Agreement is deemed to be null and
void under any state or federal law, all other portions and provisions not
deemed void or voidable shall be given full force and effect.




7.09

Counterparts.  This Agreement may be executed simultaneously in several
counterparts, including by fax or email, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.




7.10

Applicable Law.  This Agreement shall be governed by, and construed in
accordance with the laws of the State of New York.




[signature pages to follow]





11







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyers and
Sellers on the date first written above.




SELLERS:










/s/Avraham Bahry

­­­­­­­­­­­­­­­­­­Avraham Bahry, individually







/s/Daniel Cohen

­­­­­­­­­­­­­­­­­­Daniel Cohen, individually










/s/Jacob Ronnel

­­­­­­­­­­­­­­­­­­Jacob Ronnel, individually




Tomwood, Ltd.




/s/Isaac Elbaz

Isaac Elbaz




 






























































12







--------------------------------------------------------------------------------

BUYERS:




RICHCORP HOLDINGS LIMITED



















By: /s/ Kok Seng Yeap Eddy

Name: Kok Seng Yeap Eddy

Its: Director



































13







--------------------------------------------------------------------------------

ACKNOWLEDGED AND APPROVED:




ESCROW AGENT:







Dated: November 19, 2014

/s/ Andrea Weinstein, Esq.

Schonfeld & Weinstein, LLP.

By: Andrea Weinstein, Esq.







THE COMPANY:




Hotel Outsource Management International, Inc.







Dated:

November 19, 2014

/s/ Avraham Bahry

 

By:  Avraham Bahry

Its:   President

  























14







--------------------------------------------------------------------------------

SCHEDULE A




Name of Seller

Address

Number of Shares to be sold

Tomwood Ltd.

8 Rue Enyard, Geneva, CH-1205, Switzerland

1,758,135

Daniel Cohen

10 Iris Street    Po Box 4591, 30889 Caesarea, Israel

330,562

Avraham Bahry

1 Gan Hashikmin Street, Ganey Yehuda, Savyon, 56905, Israel

169,546

Jacob Ronnel

21 Hasvoraim St, Tel Aviv, Israel

50,102





































































































15







--------------------------------------------------------------------------------







SCHEDULE B




Name of Buyer

Number of Shares to be acquired

RichCorp Holdings Limited

2,308,343




















































































































16







--------------------------------------------------------------------------------




EXHIBIT A




ESCROW AGREEMENT




See Attached.











17







--------------------------------------------------------------------------------

SHARE PURCHASE ESCROW AGREEMENT




This Share Purchase Escrow Agreement (the “Agreement”), effective this 19th day
of November 2014, is made by and between Avraham Bahry, selling agent for
various shareholders of Hotel Outsource Management International, Inc.  (the
“Company”), (hereinafter referred to as “Seller”), and RichCorp Holdings
Limited, a Samoan corporation (hereinafter referred to as “Purchaser”), and
Schonfeld & Weinstein, L.L.P., acting as escrow holder (hereinafter, the “Escrow
Holder”).










RECITALS




WHEREAS, The Purchaser wishes to acquire a controlling interest in the Company;
and




WHEREAS, The Seller holds shares of the Company; and




WHEREAS, The Escrow Holder has agreed to act for, and only for, this limited
purpose of holding the shares to be purchased by Purchaser and the funds
representing the purchase price, in escrow, and to release same pursuant to the
terms of this Agreement; and




WHEREAS, this Agreement shall constitute a part of that Stock Purchase Agreement
dated November 19, 2014 by and between Purchaser and Seller (the “Stock Purchase
Agreement”) but shall continue in force independent of the Stock Purchase
Agreement and shall survive any termination of the Stock Purchase Agreement.
Unless otherwise indicated herein, all defined terms shall have those
definitions assigned in the Stock Purchase Agreement.










AGREEMENT




NOW, THEREFORE, the parties hereby agree as follows:




1.

Deposit of Shares.  

 

Upon execution of this Agreement, Seller will place in escrow with Schonfeld &
Weinstein, L.L.P.  (the “Escrow Holder”) certificates representing 2,308,343
shares of Company’s common stock, all of which shall bear legends restricting
the transfer thereof (the “Shares”), which Shares shall be properly accompanied
by stock powers endorsed with medallion guarantees (or, in the case of shares
held by persons overseas, the Shares shall contain notarizations acceptable to
the Company’s transfer agent).




2.

Deposit of Funds.




Upon execution of this Agreement, Purchaser shall deposit $160,000.00 (one
hundred sixty thousand dollars) with Escrow Holder, which, together with the
$40,000.000 (forty thousand dollars) previously deposited with Escrow Holder,
which are now also subject to this Agreement, shall constitute the “Escrowed
Funds.”  In addition, Purchaser shall deposit with Escrow Holder an additional
$50,000 (fifty thousand dollars) at the Closing (the “Closing Deposit”). The
Escrowed funds and the Closing Deposit may, for purposes of this Agreement, be
referred to as the “Purchase Price.”





18







--------------------------------------------------------------------------------




3.

Closing; Release of Escrowed Funds Without Closing




(a)

 The Closing (as defined in the Stock Purchase Agreement) shall take place
within five (5) business days following filing by the Company, in accordance
with the provisions of Section 5.01(e) of the Stock Purchase Agreement, of its
report on Form 10-Q for the quarterly period ended September 30, 2014, or at
such other date and time as the parties may mutually agree in writing.  If
Closing does not take place on or before December 1, 2014, the Stock Purchase
Agreement shall be null and void and Escrow Holder shall return all remaining
Escrowed Funds to the Purchaser and all Escrowed Shares to the Seller unless the
Closing is extended by the parties, in writing.  However, if the Company has
filed its  report on Form 10-Q for the quarter ending September 30, 2014 in a
timely manner on or before November 14, 2014, or November 19, 2014 if a timely
Notification of Late Filing on Form 12b-25 has been filed by the Company, and
the Closing has not taken place within five (5)  business days following such
filing, and the parties have not agreed in writing to extend the date of
Closing, then Sellers and Purchasers hereby agree that Escrow Agent shall be
authorized to release to Sellers   the remaining balance of the funds then held
by  the Escrow Agent , as well as the escrowed Shares, without any liability to
Escrow Agent.  Alternatively, in the event the Company fails to file its report
on Form 10-Q for the quarter ending September 30, 2014 in a timely manner on or
before November 14, 2014, or November 19, 2014 if a timely Notification of Late
Filing on Form 12b-25 has been filed by the Company, then the Purchaser in the
Purchaser’s sole subjective discretion may elect to terminate this Agreement, in
which case the remaining balance of the funds then held by  Escrow Agent shall
be returned to the Purchaser and the escrowed Shares shall be returned to the
Seller, or Purchaser  may elect to continue with the transaction contemplated
herein




(b)

The parties hereby acknowledge that prior to the execution of this Agreement,
Purchaser authorized the Escrow Holder to release $5,000 out of the initial
$40,000 earnest money deposit to Sellers solely for the purpose of use by
Sellers for payment of costs incurred by the Company in conjunction with
preparation of the Company’s report on Form 10-Q for the period ended September
30, 2014. Upon Closing, the $5,000 released from escrow shall be credited toward
the purchase price for the Shares.  In the event the transaction does not close,
and provided that the failure to close is not the result of a default by Sellers
under this Agreement and/or any of the representations or warranties herein, the
$5,000 released from escrow shall be treated as non-refundable earnest money and
be forfeited by Purchaser.




(c)

At the Closing, Sellers shall deliver to the Escrow Agent and to Buyer copies of
invoices for legal and accounting fees, and other bona fide costs and expenses
incurred by the Company in conjunction with preparation and filing of its
 report on Form 10-Q for the period ended September 30, 2014.  For all amounts
over $5,000, Buyer and Seller shall split the bona fide fees, costs and expenses
related to the 10Q evenly between them, up to a maximum cost of $10,000, so in
no event shall Buyer be responsible for paying more than $2,500 toward the costs
related to the 10-Q.  Seller estimates that the total costs of the 10Q total
$10,500.  As a result, Buyer has agreed to wire $2,500 to Seller at the Closing.
 The Escrow Agent shall disburse any funds deposited by Buyer for payment of
fees, costs and expenses for direct payment of those items, and shall disburse
the remaining balance of funds from escrow to the persons and in the amounts
shown on schedule 1.07.  The Buyer shall wire an additional $52,500
(representing





19







--------------------------------------------------------------------------------

$50,000 of the purchase price plus $2,500 for expenses related to the Company’s
10-Q for the quarter ended September 30, 2014)  to Escrow Agent at the Closing.
The remaining $80,000 shall be held and dispersed by Fullsino Investments
Limited, a consultant to the transaction, to cover certain consultancy and
professional fees in relation to the transaction contemplated in the Stock
Purchase Agreement, and shall not be part of this Escrow Agreement.  







5.

Representations and Warranties of Seller.  

Seller represents and warrants to Escrow Holder that:




(a) Seller is duly authorized to execute and deliver this Agreement;




(b) neither the execution of this Agreement nor the consummation by Seller of
the transactions contemplated herein will constitute a violation of, conflict
with or constitute a default under any contract, commitment, agreement,
understanding, arrangement or restrictions of any kind to which Seller is a
party or by which Seller is bound;




(c) Seller has the authority to sell shares of the Company pursuant to this
Agreement.







6.

Representations of Purchaser.  Purchaser represents and warrants to Escrow
Holder that:




(a) this Agreement and all agreements contemplated herein are valid and binding
agreements of the Purchaser, enforceable against Purchaser in accordance with
their terms;




(b) Purchaser is authorized to execute and deliver this Agreement.




(c) neither the execution of this Agreement nor the consummation by Purchaser of
the transactions contemplated herein will constitute a violation of, conflict
with or constitute a default under any contract, commitment, agreement,
understanding, arrangement or restrictions of any kind to which Purchaser is a
party or by which Purchaser is bound




7.

Instructions.  a) All notices, requests, demands, directions, and other
communications provided for hereunder will be deemed to have been given,
delivered, or made if they are in writing and either sent by certified mail,
overnight courier, fax, or actually delivered to the applicable party at the
following address:




i)

If to the Purchaser:

RichCorp Holdings Limited

c/o Mr. Eddy Kok

Brumby Centre, Lot 42,

Jalan Muhibbah, 87000,

Labuan F.T. Malaysia




ii)

If to the Seller:

Avraham Bahry

c/o Schonfeld & Weinstein, LLP

80 Wall Street, Suit 815





20







--------------------------------------------------------------------------------

New York, NY 10005







iii)  If to the Escrow Holder:

Schonfeld & Weinstein, L.L.P.

80 Wall Street, Suite 815

New York, New York 10005







8.

Entire Agreement.  This Agreement contains the entire understanding between and
among the parties and supersedes any prior understandings and agreements among
them respecting the subject matter of this Agreement.  Subject to applicable
law, this Agreement may be amended, modified or supplemented only in writing,
executed by all three parties hereto.




9.

Agreement Binding.  This Agreement shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.




10.

Attorney’s Fees.  In the event an arbitration, suit or action is brought by any
party under this Agreement to enforce any of its terms, or any appeal therefrom,
it is agreed that the prevailing party shall be entitled to reasonable
attorney’s fees to be fixed by the arbitrator, trial court and/or appellate
court.




11.

Computation of Time.  In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is a Saturday, Sunday or
legal holiday, in which event the period shall begin to run on the next day this
is not a Saturday, Sunday or legal holiday.




12.

Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.  THE PARTIES AGREE THAT ANY LITIGATION RELATING DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT MUST BE BROUGHT BEFORE AND DETERMINED BY A COURT
OF COMPETENT JURISDICTION WITHIN THE STATE OF NEW YORK.




13.

Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purpose of this Agreement.




14.

Confidentiality.  The parties shall keep this Agreement and its terms
confidential, but any party may make such disclosures as it reasonably considers
are required by law or necessary to obtain financing so long as similar
confidentiality terms are placed within any such related agreements.  In the
event that the transactions contemplated by this Agreement are not consummated
for any reason whatsoever, the parties hereto agree not to disclose or use any
confidential information they may have concerning the affairs of other parties,
except for information which is required by law to be disclosed.  Confidential
information includes, but is not limited to, financial records, surveys,
reports, plans, proposals, financial information, personnel contracts, stock
ownership, liabilities and litigation.




15.

Costs, Expenses and Legal Fees.  Whether or not the transactions hereby are
consummated, each party hereto shall bear its own costs and expenses (including
attorneys’





21







--------------------------------------------------------------------------------

fees) except as may otherwise be set forth.




16.

Severability.  If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present of future laws effecting during the term hereof,
such provision shall be fully severable and this Agreement shall be construed
and enforced as if such illegal, invalid or unenforceable provision never
comprised a part hereof; and the remaining provision hereof shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance here from.  Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in nature in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.




17.

Counterparts and Facsimile/PDF Signatures.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute on and the same instrument.  For purposes of
this Agreement, facsimile or emailed (PDF) signatures shall be treated as
originals until such a time that applicable pages bearing non-facsimile/PDF
signatures are obtained from the relevant party or parties.




18.

Exculpation/Indemnification of Escrow Holder/ Interpleader.  

a.

Escrow Holder’s duties hereunder shall be limited to the safekeeping of monies,
instruments, or other documents received by the Escrow Holder, and for the
distribution of same in accordance with this Agreement and any further
instructions pursuant to this Agreement or the Stock Purchase Agreement.  The
Purchaser and the Seller hereto agree to indemnify, defend and hold Escrow
Holder harmless from and against all costs, damages, judgments, reasonable
attorney’s fees, expenses, obligations and liabilities of any kind or nature
(“Losses”) which Escrow Holder may incur or sustain in connection with or
arising out of this Agreement or the Stock Purchase Agreement except for Losses
arising out of Escrow Holder’s own willful misconduct, bad faith, or gross
negligence.  




b.

The Escrow Holder is not responsible for determining whether any, or all, of the
Shares are, in fact free-trading, and shall have no responsibility whatsoever
for any loss or issue arising out of any of the Shares not being free trading.
 The Purchaser and Seller have explicitly instructed the Escrow Holder to make
no inquiries or assessments into the status of the Shares.  The Escrow Holder is
under no duty to determine if the Escrow Shares are validly issued,
free-trading, or transferable, and has been explicitly instructed by the Seller
and Purchaser not to make any inquiries or assessments in this regard.




19.

Escrow Holder’s Rights and Duties.  It is understood and agreed by the parties
to this Agreement as follows:




(a)  The Escrow Holder shall not be responsible for the performance by Purchaser
or Seller of their respective obligations under any Agreement between them.




(b)  The Escrow Holder is not and shall not be deemed to be trustee for any
party for any purpose and is merely acting as a depository and in a ministerial
capacity hereunder with the limited duties herein prescribed.




(c)  The Escrow Holder shall be entitled to rely upon the accuracy, act in
reliance upon the contents, and assume genuineness, of any notice, instruction,
certificate, signature, instrument or other document which is given to the
Escrow Holder without verifying the truth or





22







--------------------------------------------------------------------------------

accuracy thereof.   The Escrow Holder shall not be obligated to make any inquiry
as to the authority, capacity, existence or identity of any person purporting to
give any such notice or instructions or the execution of any such certificate,
instrument or other document which is given to the Escrow Holder or to verify
the truth or accuracy thereof.




(d) In the event that the Escrow Holder shall be reasonably uncertain as to its
duties or rights hereunder or shall receive instructions with respect to the
escrow amount or the Escrowed Funds which, in its sole determination, are in
conflict either with other instructions received by it or with any provision of
the Agreement or the Stock Purchase Agreement, it shall be entitled to hold the
Escrowed Funds, or the portion thereof, in the escrow account pending the
resolution of such uncertainty to the Escrow Holder’s sole satisfaction, by
final judgment of a court or courts of competent jurisdiction or otherwise; or
the Escrow Holder, at its sole option, may dispose of the Escrowed Funds with
the clerk of a court of competent jurisdiction in a proceeding to which all
parties in interest are joined.  Upon the deposit by the Escrow Holder of the
Escrowed Funds with the clerk of any court, the Escrow Holder shall be relieved
of all further obligations and released from all liability hereunder.




(e) The Escrow Holder is not and shall not be deemed to be liable for any action
taken or omitted by it in good faith and may rely upon, and act in accordance
with, the advice of its counsel without liability on its part for any action
taken or omitted in accordance with such advice.   In any event its liability
hereunder shall be limited to liability for gross negligence, willful misconduct
or bad faith on its part.




(f) The Escrow Holder shall keep the Escrowed Funds in a non-interest bearing
escrow account during the term of this Agreement.




(g) The Escrow Holder shall not be required to defend any legal proceeding which
may be instituted against it in respect of the subject matter of this Agreement
or the Stock Purchase Agreement.  If any such legal proceeding is instituted
against it, the Escrow Holder agrees promptly to give notice of such proceeding
to Purchaser and Seller.  The Escrow Holder shall not be required to institute
legal proceedings of any kind.




(h) The Escrow Holder shall not, by act, delay, omission or otherwise, be deemed
to have waived any right or remedy it may have either under this Agreement, the
Stock Purchase Agreement or generally, unless such waiver is in writing, and no
waiver shall be valid unless it is in writing, signed by the Escrow Holder, and
only to the extent expressly therein set forth.  A waiver by the Escrow Holder
under the terms of this Agreement shall not be construed as a bar to, nor waiver
of, the same or any such right or remedy which it would otherwise have on any
other occasion.




(i) The Escrow Holder may resign as such hereunder by giving thirty (30) days
written notice thereof to the parties, at which time if the successor escrow
holder shall be appointed and written notice thereof (including the name and
address of such successor escrow holder) shall have been given to the resigning
Escrow Holder by the Purchaser and Seller and successor escrow holder, then the
resigning Escrow Holder shall pay over to the successor escrow holder the
Escrowed Funds.  Each substitute escrow holder shall thereafter hold any funds
received by it pursuant to the terms of this Agreement and otherwise act
hereunder as if it were the escrow holder originally named herein.  The Escrow
Holder’s duties and responsibilities hereunder shall terminate upon the
disbursement of the Escrowed Funds then held in escrow according to such written
instructions or upon delivery as herein provided.  This





23







--------------------------------------------------------------------------------

Agreement shall not otherwise be assignable by the Escrow Holder without the
prior written consent of Purchaser and Seller.




20.

General.  This Agreement (a) constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof; (b) supersedes any and all
prior understandings or agreements relating to the subject matter hereof; (c)
may not be assigned, modified, amended or terminated except in writing signed by
all the parties hereto; (d) shall be governed by, and construed in accordance
with the laws of the State of New York; (e) shall be blinding upon and inure
solely to the benefit of the parties hereto and their respective successors and
assigns; (f) shall not confer upon any person not referred to in; (e) hereof any
rights or remedies of any nature whatsoever under or by reason of this
Agreement; and (g) may be executed in counterparts, each of which shall be
deemed to be an original, but which together shall constitute one and the same
instrument.







IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
written above.




Seller

Purchaser

RichCorp Holdings Limited




/s/Avraham Bahry

/s/ Kok Seng Yeap Eddy

                               

Avraham Bahry

By:  

Kok Seng Yeap Eddy

as Seller representing certain shareholders

Its: Director

of Hotel Outsource Management International Inc.










Escrow Holder




/s/ Andrea Weinstein, Esq.



Schonfeld & Weinstein, L.L.P.















































24







--------------------------------------------------------------------------------

SCHEDULE 1.07




Entity to receive the escrowed fund

Amount of fund to be received

Creditors Listed on Schedule 2.03

 

 

 $11,887.85

Sellers, or their representatives or assigns

Balance of Funds

TOTAL

USD  $250,000

















































































































25







--------------------------------------------------------------------------------

SCHEDULE 2.03

Liabilities to be paid at Closing







3,829 Euros owed to Luxembourg tax authority

5,750 Euros  owed to Luxembourg accountant




Total owed:  9,579 Euros

Total Owed in US$:  $11,887.85 (computed at .80 Euros: $1.00)





26





